Plaintiff in error was convicted in the county court of Ellis county on the 9th day of April, 1910, on a charge of having the unlawful possession of intoxicating liquor with intent to sell the same, and on the same date was adjudged by the court to pay a fine of fifty dollars and be imprisoned for a term of thirty days. An order was made granting plaintiff in error forty-five days within which to make and serve a case-made on the 9th day of April, 1910. No order was asked for, and none made, granting an extension of time within which to file the appeal in this court. Under the statutes, the appeal must be perfected in this court within sixty days from the date of judgment. The appeal was filed in this court on the 21st day of June, 1910, more than sixty days from the date of judgment. The Attorney General has filed a motion to dismiss the appeal on the ground that it was not perfected within the time allowed by law. The motion is well taken and is sustained. The appeal is dismissed.